Woods, J.,
delivered the opinion of the court.
1. The construction placed by counsel for appellees upon § 4147, code 1892, is unsound. The statute makes it the duty *835of the board of supervisors to institute all necessary suits to establish and confirm the title to the sixteenth section lands, and to fix the date of the expiration of any lease of the same, and then, in addition, directs certain classes of these necessary suits to be instituted immediately. The necessary suits are not to be confined to cases in which persons claim any of said lands in fee-simple, or upon any other terms than that of a lease to expire at a fixed date, with absolute reversion to the state in trust, or when the title to said lands rests in parol, by destruction of records or otherwise, but suits in these cases must be begun at once. The view contended for by counsel for appellees would make unassailable the most flagrantly fraudulent claim, if it only appeared to rest on a lease to expire at a fixed time, and this would largely frustrate the very object sought to be obtained by the statute.
2. The bill charges the invalidity of the leases in this case, by reason of the failure of the records of the board of supervisors to show the jurisdictional facts necessary to have existed as a' prerequiste to the action of the board in leasing the lands. The substantial averment of the bill is that the record of the board of supervisors nowhere shows that a majority of the resident heads of families (minors and females not excepted) ever petitioned the board to lease the lands involved in this litigation, as required by § 732, code of 1880, and that the absence from the record of the proceedings and judgments of the board of supervisors of this jurisdictional fact renders the action complained of nugatory.
It was not in the exercise of its general jurisdiction that the board of supervisors acted when the leases were made, whose cancellation is now sought, but of a limited and special jurisdiction, to be exercised in a particular manner, as prescribed by § 732. Being a court of record, the requisite facts to show this special jurisdiction and its lawful exercise must appear of record. The judgments of courts of limited and special jurisdiction, exercisable in a particular manner, are not, in and of themselves, evidence of jurisdiction and *836its lawful exercise. In cases of this character, the jurisdictional facts must be shown on the face of the record. Byrd v. State, 1 How., 163; Root v. McFerrin, 37 Miss., 17; Scott v. Porter, 44 Ib., 364.
The rule is so universally recognized that any discussion of the topic is needless. Nor do we at all understand counsel for appellees to dissent'from its correctness. His contention is that the jurisdictional fact of a petition by a majority of the resident heads of familiesisnot deniedby complainant’s bill, and that it maybe inferred or presumed. But this begs the question. The very point involved is that no presumption in favor of jurisdiction and its rightful exercise can be entertained in considering the proceedings of courts of limited and special jurisdiction. The presumption does arise in favor of judgments of courts of general jurisdiction, proceeding within the general scope of its powers, but there is no such presumption in favor of judgments of inferior courts, exercising a special jurisdiction in a particular manner, prescribed by the authority from which the power to act is derived.
3. Thei’e is not the slightest intimation in the bill of complaint as to the payment of the money stipulated to be paid for the lease of the lands. Nor does the written lease made by Bingo, the president of the board of supervisors, to respondent, Coleman, which the bill refers to as “Exhibit E,” show any thing as to payment of money made. It was this lease from Bingo to Coleman, and not the notation made by the clerk of the board on the records of his office, which was made an exhibit. The question sought to be raised by the third cause of demurrer is, therefore, not yet really before us.

Decree reversed, demurrer overruled and cause remanded, with leave to plead or answer within thirty days after mandate filed in court below.